FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                         JULY 21, 2022
                                                                  STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2022 ND 147

John Clark Bridges,                                 Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee



                         Nos. 20220077-20220079 &
                                 20220086

Appeals from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Opinion of the Court by McEvers, Justice, joined by Chief Justice Jensen and
Justices Crothers and Tufte. Justice VandeWalle concurred in the result.

Kiara Kraus-Parr, Grand Forks, ND, for petitioner and appellant; submitted
on brief.

David L. Rappenecker, Bismarck, ND, for respondent and appellee; submitted
on brief.
                             Bridges v. State
                    Nos. 20220077-20220079 & 20220086

McEvers, Justice.

[¶1] John Clark Bridges appeals from district court orders and judgments
granting the State’s motions for summary disposition and denying Bridges’
applications for postconviction relief as untimely, barred by misuse of process
and res judicata, and for lack of genuine issues of material fact. Bridges argues
summary disposition of his applications was inappropriate and he was entitled
to evidentiary hearings in each case. We affirm.

                                       I

[¶2] Bridges was convicted following guilty pleas to murder and kidnapping
in 2012 and attempted murder in 2013. He did not appeal either conviction.
Bridges previously applied for postconviction relief, and this Court affirmed
the orders denying Bridges’ applications. See Bridges v. State, 2022 ND 82,
973 N.W.2d 6; Bridges v. State, 2021 ND 232, 968 N.W.2d 188.

[¶3] In June 2021, in case 08-2021-CV-01163, Bridges applied for
postconviction relief related to his murder conviction. In November 2021, in
case 08-2021-CV-02060, Bridges applied for postconviction relief from his
attempted murder conviction. In December 2021, in cases 08-2021-CV-02236
and 08-2021-CV-02302, Bridges filed additional applications for postconviction
relief in each underlying criminal case. The State filed answers to the
applications, alleging each was either untimely, a misuse of process, or barred
by res judicata. The State separately moved for summary disposition of each
application.

[¶4] The district court granted each motion for summary disposition and
denied Bridges’ applications for postconviction relief. The court determined
Bridges’ applications were untimely, Bridges had failed to demonstrate any
genuine issue of material fact, any alleged new evidence would not have had
an effect on the proceedings, and Bridges’ claims were barred by res judicata
and misuse of process. Bridges appeals from each order.



                                       1
                                       II

[¶5] Postconviction relief proceedings are civil in nature and governed by the
North Dakota Rules of Civil Procedure. Abdi v. State, 2021 ND 110, ¶ 8, 961
N.W.2d 303 (citing Morris v. State, 2019 ND 166, ¶ 6, 930 N.W.2d 195). The
applicant bears the burden of establishing grounds for postconviction relief.
Id.

[¶6] Summary disposition of an application for postconviction relief after the
State responds is akin to summary judgment under N.D.R.Civ.P. 56. Davies v.
State, 2018 ND 211, ¶ 9, 917 N.W.2d 8. “The party opposing the motion for
summary disposition is entitled to all reasonable inferences at the preliminary
stages of a post-conviction proceeding, and is entitled to an evidentiary hearing
if a reasonable inference raises a genuine issue of material fact.” Id. A district
court may summarily dispose of an application for postconviction relief if there
is no genuine issue of material fact and the moving party is entitled to
judgment as a matter of law. Everett v. State, 2016 ND 78, ¶ 15, 877 N.W.2d
796. Questions of law are fully reviewable by this Court. Id.

[¶7] Applications for postconviction relief must be filed within two years of
the date of the conviction becoming final. N.D.C.C. § 29-32.1-01(2). Each of
Bridges’ applications was filed more than two years after his convictions.
However, N.D.C.C. § 29-32.1-01(3) allows a district court to consider an
application filed outside two years in three instances: (1) the application
alleges newly discovered evidence; (2) the petitioner establishes that the
petitioner suffered from a physical disability or mental disease that precluded
timely assertion of postconviction relief; or (3) the petitioner asserts a new
interpretation of law that is retroactively applicable to the petitioner’s case.
N.D.C.C. § 29-32.1-01(3). None of Bridges’ applications allege he suffered from
a physical disability or mental disease. Bridges’ applications assert claims of
newly discovered evidence and new interpretations of law. We review his
individual applications in turn.




                                        2
                                       A

[¶8] In case 08-2020-CV-01163, Bridges argues testimony by his psychiatrist
at an evidentiary hearing in March 2021 on a previous application for
postconviction relief from his murder conviction constitutes newly discovered
evidence.

[¶9] Under N.D.C.C. § 29-32.1-01(3)(a)(1), a district court may consider an
application filed more than two years after conviction if the application alleges
“the existence of newly discovered evidence” that would establish “in light of
the evidence as a whole . . . the petitioner did not engage in the criminal
conduct for which the petitioner was convicted.” Generally, when an applicant
for postconviction relief seeks to withdraw a guilty plea, the district court
reviews it under N.D.R.Crim.P. 11(d) to determine whether relief is necessary
to correct a “manifest injustice.” Lindsey v. State, 2014 ND 174, ¶ 16, 852
N.W.2d 383. In the context of an application for postconviction relief based on
newly discovered evidence following a guilty plea, we have explained the
“manifest injustice” analysis is similar to N.D.R.Crim.P. 33. Lindsey, at ¶ 29.
We have applied the following test:

      The defendant must show (1) the evidence was discovered after the
      guilty plea, (2) the failure to learn about the evidence before the
      plea was not the result of the defendant’s lack of diligence, (3) the
      newly discovered evidence is material to what would have been the
      issues at trial, and (4) the weight and quality of the newly
      discovered evidence would likely result in an acquittal at trial.

Id. This standard predates the existence of the statute of limitation under
N.D.C.C. § 29-32.1-01(2).

[¶10] The State argues the key concern under N.D.C.C. § 29-32.1-01(3)(a)(1) is
whether the newly discovered evidence, if proved in light of the evidence as a
whole, would establish Bridges did not engage in the criminal conduct for
which he was convicted.

[¶11] We agree. We conclude the test to be applied to a motion for a new trial
on the basis of newly discovered evidence under N.D.R.Crim.P. 33 is higher for
an application for postconviction relief based on newly discovered evidence

                                       3
under N.D.C.C. § 29-32.1-01(3)(a)(1). Our previous analysis only required an
applicant for postconviction relief based on newly discovered evidence to
establish “the weight and quality of the newly discovered evidence would likely
result in an acquittal . . . .” Lindsey, 2014 ND 174, ¶ 29 (citing N.D.R.Crim.P.
33). However, N.D.C.C. § 29-32.1-01(3)(a)(1) requires an applicant to
“establish that the petitioner did not engage in the criminal conduct for which
the petitioner was convicted.” Because the burden is higher for postconviction
relief than that applied to motions under N.D.R.Crim.P. 33, a more suitable
test is necessary.

[¶12] We are persuaded by the Montana Supreme Court’s decision in Marble
v. State, 2015 MT 242, 380 Mont. 366, 355 P.3d 742. In Marble, the Montana
Supreme Court held it had “erred in equating a motion for new trial with a
postconviction relief claim based upon newly discovered evidence because,
while a motion for new trial does—by definition—contemplate a new trial,
postconviction proceedings are in no way tethered to such relief.” Id. at ¶ 29.
Before Marble, the Montana Supreme Court applied a standard similar to our
own under N.D.R.Crim.P. 33, requiring a petitioner to satisfy a five-part test:

      (1)   [t]he evidence must have been discovered since the
      defendant’s trial;
      (2)   the failure to discover the evidence sooner must not be the
      result of a lack of diligence on the defendant’s part;
      (3)   the evidence must be material to the issues at trial;
      (4)   the evidence must be neither cumulative nor merely
      impeaching; and
      (5)   the evidence must indicate that a new trial has a reasonable
      probability of resulting in a different outcome.

Marble, at ¶ 22; cf. Everett, 2016 ND 78, ¶ 17 (explaining four-part test for
defendant to prevail on motion for new trial on basis of newly discovered
evidence). In Marble, the State argued this five-part test was incompatible
with postconviction relief. According to the State, proof “the petitioner did not
engage in the criminal conduct” on an application for postconviction relief is a
higher requirement than the showing of a “reasonable probability of resulting
in a different outcome” on a motion for new trial. Marble, at ¶ 24. The court
agreed, concluding the five-part test was inconsistent with the standard set

                                       4
forth in the postconviction relief statute requiring “newly discovered evidence
. . . the petitioner did not engage in the criminal conduct.” Id. at ¶ 31 (citing
Mont. Code Ann. § 46-21-102(2)). The court ultimately concluded a district
court “shall utilize the very test set forth [by statute and] determine whether
the ‘newly discovered evidence . . ., if proved and viewed in light of the evidence
as a whole would establish that the petitioner did not engage in the criminal
conduct’ for which he or she was convicted.” Id. at ¶ 36.

[¶13] Our statute for establishing grounds for postconviction relief on the basis
of newly discovered evidence is nearly identical to that reviewed by the
Montana Supreme Court in Marble. Compare N.D.C.C. § 29-32.1-01(3)(a)(1)
with Mont. Code Ann. § 46-21-102(2). Section 29-32.1-01(3)(a)(1), N.D.C.C.,
conflicts with the test under N.D.R.Crim.P. 33 only as it applies to the last
prong. We therefore agree with the reasoning of Marble and adopt a similar
test for applications for postconviction relief alleging newly discovered
evidence. We hold the district court must continue to determine whether the
alleged evidence is newly discovered under prongs one through three and then,
applying the statutory requirement, determine “if proved and reviewed in light
of the evidence as a whole” the newly discovered evidence would “establish that
the petitioner did not engage in the criminal conduct for which the petitioner
was convicted.” See N.D.C.C. § 29-32.1-01(3)(a)(1). We conclude such a test
more accurately reflects the petitioner’s burden in establishing grounds for
postconviction relief on the basis of newly discovered evidence.

[¶14] Here, the district court determined Bridges failed to establish that the
new evidence was material to the issues in this case. The court further
determined Bridges failed to show how the new evidence would likely result in
an acquittal. Because Bridges failed to meet the lower standard under the four-
part test above, we conclude he also fails to meet the heightened burden we
announce today. Nowhere in Bridges’ application does he assert the newly
discovered evidence would establish he did not engage in the conduct for which
he was convicted. We agree with the district court Bridges has not provided
competent admissible evidence entitling him to postconviction relief. We
therefore conclude the court did not err in summarily dismissing Bridges’
application for postconviction relief in case 08-2020-CV-01163.


                                        5
                                        B

[¶15] In case 08-2021-CV-02060, Bridges argues testimony regarding an
internal investigation conducted by the department of corrections is newly
discovered evidence in his attempted murder case. Bridges also alleges he was
not present at his initial appearance, and an order denying him a new trial in
the underlying criminal case is newly discovered evidence.

[¶16] The district court concluded Bridges’ application was untimely. The
court determined the internal investigation was not newly discovered, as
Bridges “certainly was aware of the interview through his participation in it,”
Bridges was provided the investigative report in discovery, and the
investigation was discussed at his sentencing hearing. Our review of the
record indicates the investigation took place before Bridges’ sentencing in
2013. The court also noted it had previously addressed the internal
investigation in case 08-2013-CR-02276 and in case 08-2021-CV-01171. The
court further found Bridges did appear at his initial appearance and, even if
he had not, his absence would have been known prior to his guilty plea and
therefore was not newly discovered. We agree with the district court Bridges
failed to provide competent admissible evidence entitling him to postconviction
relief. We conclude the court did not err in dismissing Bridges’ application in
case 08-2021-CV-02060 as untimely.

                                        C

[¶17] In case 08-2021-CV-02236, Bridges argues new interpretations of 28
U.S.C. §§ 2254(b)(1)(B)(i)-(ii) and Chisholm v. State, 2014 ND 125, 848 N.W.2d
703, resulted in a due process violation in his conviction for attempted murder.
He also argues the district court’s denial of a previous application for
postconviction relief constitutes new evidence.

[¶18] Section 29-32.1-01(3)(a)(3), N.D.C.C., permits an applicant to assert “a
new interpretation of federal or state constitutional or statutory law by either
the United States supreme court or a North Dakota appellate court” and
establish “that the interpretation is retroactively applicable to the petitioner’s
case.” The application for postconviction relief must be filed within two years


                                        6
of the effective date of the appellate court decision announcing a new
interpretation of federal or state law. Hieb v. State, 2016 ND 146, ¶ 10, 882
N.W.2d 724 (quoting N.D.C.C. § 29-32.1-01(3)(b)). This Court has stated “the
effective date of the retroactive application of law is the date the opinion
announcing a new interpretation of federal or state law is distributed or
published.” Id. at ¶ 11.

[¶19] The district court concluded Bridges’ application was untimely. The
court determined Bridges failed to establish a new interpretation of law that
was retroactively applicable to his case. The court explained Chisholm was not
a new interpretation of law, but rather a restatement of law from Overlie v.
State, 2011 ND 191, 804 N.W.2d 50, published two years before Bridges’
sentencing. The court also found Bridges had failed to present newly
discovered evidence, because Bridges’ arguments regarding an internal
investigation had previously been addressed in a motion for a new trial and an
application for postconviction relief. The court rejected those arguments as the
evidence was known to Bridges at sentencing, would not have been material,
and was unlikely to result in an acquittal.

[¶20] Bridges has not cited any United States Supreme Court or North Dakota
appellate court authority newly interpreting 28 U.S.C. § 2254(b)(1). Bridges
also has not explained how Chisholm, which held an applicant for
postconviction relief must be “provided with notice and an opportunity to
present evidence raising a genuine issue of material fact before his application
was summarily dismissed,” announced a new interpretation of law or is
retroactive to his case. 2014 ND 125, ¶ 19. Even if Chisholm was a new
interpretation of constitutional or statutory law and was retroactively
applicable, the opinion was published in 2014, far more than two years before
Bridges filed the current application. Bridges also failed to demonstrate
evidence of the internal investigation was newly discovered as the district
court had previously addressed the investigation. We conclude the district
court did not err in dismissing Bridges’ application in case 08-2021-CV-02236
as untimely.




                                       7
                                        D

[¶21] Finally, in case 08-2021-CV-02302, Bridges argues new interpretations
of N.D.C.C. § 29-32.1-01(3) and 28 U.S.C. §§ 2254(b)(1)(B)(i)-(ii) demonstrate
the occurrence of a due process violation and, further, the district court’s order
granting summary disposition of a previous application for postconviction
relief constitutes newly discovered evidence.

[¶22] The district court concluded Bridges’ application was untimely. As
previously noted, under N.D.C.C. § 29-32.1-01(3)(a)(3), an applicant must
assert a new interpretation of law by “either the United States supreme court
or a North Dakota appellate court.” The court found Bridges failed to assert a
new interpretation of law, as he failed to “cite any United States Supreme
Court case or North Dakota appellate court case that provides a new
interpretation” of 28 U.S.C. § 2254. The court explained that citation to
statutory law alone is insufficient to meet the exception. The court also
determined Bridges had not presented newly discovered evidence. The court
explained Bridges was aware of testimony allegedly indicating he acted in self-
defense when he entered his guilty plea, and Bridges acknowledged as much
in his application. Again, we agree with the district court Bridges has not
provided competent admissible evidence entitling him to postconviction relief.
We conclude the court did not err in dismissing Bridges’ application for
postconviction relief in case 08-2021-CV-02302 as untimely.

                                      III

[¶23] We affirm the district court’s orders and judgments.

[¶24] Jon J. Jensen, C.J.
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte

      I concur in the result.
      Gerald W. VandeWalle




                                        8